     Case 8:20-cr-00148-PX Document 65-1 Filed 08/10/21 Page 1 of 11



Eric J. Lane, Psy.D., PA
Licensed Psychologist
Neuropsychologist
________________________________________________________________________
________________________________________________________________________

                                                    PO Box 949 Sparks Glencoe, MD 21152
                                                      Ph: 443-280-2916 Fax: 443-798-3848
                                                                   ericjlane04@gmail.com


                                 CURRICULUM VITAE

Professional licensure:

Licensed Psychologist (Maryland #04531; Washington, D.C. #PSY1001590; Pennsylvania
#PS018571)

Education:

Neuropsychology Post-Doctoral Certificate,
       Fielding Graduate University, New York, NY, September 2014 to August 2016

Post-Doctoral Fellow, Division of Psychology and Neuropsychology,
       Mt. Washington Pediatric Hospital, Baltimore, MD, August 2007 to August 2008

Pediatric Psychology Pre-Doctoral Intern, Division of Psychology and Neuropsychology,
        Mt. Washington Pediatric Hospital, Baltimore, MD, August 2006 to August 2007

Doctorate in Clinical Psychology, Loyola College in Maryland, September 2007
       Dissertation: The Relation Between Compassion Fatigue and Relationship Satisfaction
       in Law Enforcement Officers Who Investigate Sexual Offenses Against Children

Master of Science: Clinical Psychology, Loyola College in Maryland, January 2004

Master of Arts: Counseling, Valparaiso University, August 1998

Bachelor of Science (Psychology major), Illinois State University, December 1994

Employment/clinical experience:

12/01-present   Private Practice, Towson, MD
                • Neuropsychological/psychosexual expert for both criminal and civil court
                    cases
                • Conduct psychosexual evaluations for children, adolescents and adults with
                    sexual behavior problems. Referring entities have included: Federal Office
                    of the Public Defender, Maryland Office of the Public Defender (various
                    counties), Maryland Department of Juvenile Services, Department of Social
     Case 8:20-cr-00148-PX Document 65-1 Filed 08/10/21 Page 2 of 11
                                                                                                    2

                    Services (various counties), residential treatment centers, therapeutic group
                    homes, private attorneys, and caregivers
                •   Conduct psychological and neuropsychological evaluations for children,
                    adolescents and adults. Referring entities have included: Federal Office of
                    the Public Defender, Maryland Office of the Public Defender (various
                    counties), Office of the State’s Attorney in St. Mary’s County, Maryland
                    Department of Juvenile Services, Department of Social Services (various
                    counties), residential treatment centers, therapeutic group homes, private
                    attorneys, and caregivers
                •   Conduct competency to stand trial, competency to proceed, and not
                    criminally responsible evaluations

01/11- 10/19    Comprehensive Developmental Services, Reisterstown, MD
                • Forensic psychological evaluations for intellectually/developmentally
                   disabled population. Referring entity: Maryland Developmental Disabilities
                   Administration

01/18–present, 03/12–06/17     Catholic Charities of Maryland, Statewide
                • State-wide consultant regarding assessment and treatment of children and
                   adolescents with sexual behaviors for their outpatient and residential services

01/13-05/14     Loyola University of Maryland, Baltimore, MD
                • Adjunct faculty in doctoral program

01/11-09/11     Juvenile Sexual Offender Treatment Program, Baltimore County Dept. of Social
                        Services
                • Program psychologist

01/11-07/11     Consulting Psychologist, Arrow Diagnostic Center, Baltimore, MD
                • Supervise Psych Associate
                • Supervise Doctoral Student Extern

09/08-12/10     Clinical Director/Psychologist, Arrow Diagnostic Center, Arrow Child and
                    Family Ministries, Baltimore, MD
                • Clinical supervision of diagnostic center therapists
                • Psychological testing and supervision of Psych Associate
                • Member of admissions committee
                • Chair, Managing Aggressive Behavior Team
                • Program development
                • Coordinate and conduct many of the clinical and residential staff trainings

08/07-08/08     Post-Doctoral Fellow, Division of Psychology and Neuropsychology,
                   Mt. Washington Pediatric Hospital, Baltimore, MD
                • Provision of clinical services for pediatric obesity program and
                    feeding disorder program (diagnostic interviews, individual and group
                    psychotherapy)
                • Outpatient psychotherapy for children, adolescents and their families
                • Psychological evaluations for children and adolescents, including
                   administration, scoring, comprehensive report writing and parent feedbacks
     Case 8:20-cr-00148-PX Document 65-1 Filed 08/10/21 Page 3 of 11
                                                                                               3


              •   Implementation and development of feeding protocols for children with an
                  identified feeding disorder
              •   Weekly didactics in topics relating to pediatric and child clinical psychology
              •   Supervision of junior psychology students.

09/07-05/08   Affiliate Faculty, Department of Psychology, Loyola College in Maryland,
                   Baltimore, MD
              • Courses taught included: Introduction to Psychology (undergraduate; three
                   sections) and Development Across the Lifespan (graduate; one section)

11/06-10/08   EHP Behavioral Health Services, Inc., Baltimore and White Marsh, MD
              • Individual and family psychotherapy for children and adolescents in an
                outpatient group practice

09/06-05/07   Mentor, Certificate Program for Treating Children and Adolescents with
                Sexual Behavior Problems in the Community, Mental Health Policy
                Institute in Leadership and Training, in partnership with the
                University of Maryland, School of Nursing, Baltimore, MD
              • Training and supervision of clinicians in the assessment and treatment of
                 juvenile sexual offenders

9/06-08/07    Pediatric Psychology Pre-Doctoral Intern, Division of Psychology and
                 Neuropsychology, Mt. Washington Pediatric Hospital, Baltimore, MD
              • Individual and family psychotherapy in outpatient clinic
              • Consultation and liaison services for pediatric patients admitted to hospital
                 for subacute care and physical rehabilitation
              • Psychological evaluations for children and adolescents, including
                 administration, scoring, comprehensive report writing and parent feedbacks
              • Implementation and development of feeding protocols for children with an
                 identified feeding disorder
              • Weekly didactics in topics relating to pediatric and child clinical psychology
              • Supervision of junior psychology students.

6/06-8/06     Psychology Clinician, Feeding Day Treatment Program, Mt. Washington
                 Pediatric Hospital, Baltimore, MD
              • Implementation of treatment protocols for children with feeding disorders

9/05-5/06     Pediatric Psychology Extern, Division of Psychology and Neuropsychology,
                 Mt. Washington Pediatric Hospital, Baltimore, MD
              • Psychotherapy for inpatient and outpatient pediatric patients
              • Psychological evaluations for children and adolescents, including
                 administration, scoring and comprehensive report writing

9/04-5/05     Neuropsychology Graduate Student Extern, Division of Psychology and
                 Neuropsychology, Mt. Washington Pediatric Hospital, Baltimore, MD
              • Neuropsychological evaluations for children and adolescents, including
                 administration, scoring and comprehensive report writing

12/03-8/04    Psychology Associate, Psychology Consultants Associated, Timonium, MD
     Case 8:20-cr-00148-PX Document 65-1 Filed 08/10/21 Page 4 of 11
                                                                                              4


              •   Psychological evaluations for children and adolescents, including
                  administration, scoring and comprehensive report writing

09/03-11/03   Psychology Extern, Baltimore City Circuit Court, Medical Services,
                 Baltimore, MD
              • Court mandated psychological evaluations for children, adolescents and
                 adults, including administration, scoring and comprehensive report writing

01/03-05/03   Psychology Extern, Baltimore Regional Burn Center, Johns Hopkins Bayview
                 Medical Center, Baltimore, MD
              • Accompany licensed psychologist on hospital wide consults
              • Conduct clinical research-oriented interviews
              • Attend medical rounds and clinical/research supervision sessions

05/01-12/01   Adolescent Addictions Supervisor, Howard Co. Health Dept., Columbia, MD
                 (Outpatient adolescent substance abuse treatment program)
              • Provide clinical supervision of bachelor level substance abuse counselors
              • Provide administrative oversight
              • Provide individual, group, and family therapy for addicted/abusing
                 adolescents
              • Conduct substance abuse evaluations and write treatment plans

01/00-04/01   Senior Therapist, Chesapeake Treatment Centers, New Directions Program,
                 Parkville, MD
                 (Residential adolescent sexual offender treatment program)
              • Provide clinical supervision
              • Provide individual, group and family therapy for childhood trauma and
                  offending issues
              • Develop and conduct weekly psycho-education groups, including one solely
                  designed to address client’s past trauma
              • Court testimony
              • Conduct psychosocial assessments and write treatment plans

04/99-01/00   Sexual Offender Therapist, Woodbourne Center, Baltimore, MD
                 (Residential adolescent sexual offender treatment program)
              • Provide individual, group and family therapy for adolescent males with
                 histories of sexual offending and often trauma
              • Conduct psychosexual/psychosocial assessments and write treatment plans
              • Liaison between program and Maryland Department of Juvenile Justice

03/98-04/99   Program Manager, Project Pro, Porter Starke Counseling Centers,
                  Valparaiso, IN
                 (Outpatient sexual offender treatment program)
              • Program design and implementation
              • Direct oversight of office personnel
              • On-site coordinator and supervisor for externs
              • Conduct psychosexual assessments for adult and juvenile court systems
              • Provide individual, group and family therapy for adolescents and adults with
                 sexual offense histories
     Case 8:20-cr-00148-PX Document 65-1 Filed 08/10/21 Page 5 of 11
                                                                                            5


10/97-03/98   Therapist, Project Pro, Porter Starke Counseling Centers, Valparaiso, IN
                 (Outpatient sexual offender treatment program)
              • Conduct psychosexual assessments for adult and juvenile court systems
              • Provide individual, group and family therapy for adolescents and adults with
                 sexual offense histories

05/97-08-98   Clinical Internship, Project Pro, Porter Starke Counseling Centers,
                  Valparaiso, IN
                  (Outpatient sexual offender treatment program)
              • Completed three semesters (9 credit hours) of practicum and internship.
                  Accrued 1200 hours of experience
              • Exposed to daily supervision under Program Director, bi-weekly supervision
                  from Chief Psychologist and weekly supervision by Clinical Consultant

12/96-10/97   Educational Assistant, Bridges Program, Porter Starke Counseling Centers,
                 Valparaiso, IN
                 (Group home for adolescent males)
              • Assist students with schoolwork both in and outside of classroom
              • Record and grade examinations, research papers and homework
              • Provide bi-monthly written progress reports to treatment team
              • Provide basic care to clients including dispensing of psychotropic medications
                 and life skills instruction
              • Monitor and contain disruptive or aggressive behavior in the classroom

07/96-12/96   Residential Technician, Cedars’ Academy, Geminus Corporation, Valparaiso, IN
                 (Residential treatment center for adolescent males)
              • Providing para-professional counseling sessions. Topics included: behavioral
                  management, communication of feelings and adaptive coping skills

08/95-12/97   Teaching Assistant, Psychology Department, Valparaiso University, Valparaiso, IN
              • Teach three sections of an Introduction to Psychology laboratory for
                 undergraduate students
              • Record and grade examinations, research papers, homework and final grades

08/95-05/96   Graduate Assistant, Psychology Department, Valparaiso University, Valparaiso, IN
              • Amass and consolidate state licensure information for professional counselors.
                 Information utilized to modify counseling program curriculum.
              • Complete clerical duties for professor coordinating counseling graduate program

01/95-08/95   Psychiatric Technician, Child and Adolescent Psychiatric Hospital,
                 St. Elizabeth’s Medical Center, Granite City, IL
              • Provide supervision and psycho-education groups for psychiatrically hospitalized
                 children and adolescents

Professional memberships:

       - Clinical member of the American Psychological Association (APA)
       - Member of the Maryland Psychological Association (MPA)
       - Member of the Pennsylvania Psychological Association (PPA)
     Case 8:20-cr-00148-PX Document 65-1 Filed 08/10/21 Page 6 of 11
                                                                                               6

       - Clinical member of the Association for the Treatment of Sexual Abusers (ATSA)
       - Clinical member of the National Academy of Neuropsychologists (NAN)
       - Member of the International Neuropsychological Society (INS)

Invited presentations:

       -   Lane, E.J., (November 2019). Neurodevelopmental Disorders, Competency to Stand
           Trial Evaluations. Presented to the Carroll County Office of the Public Defender.

       -   Lane, E.J., (September 2018). Should I Be Worried? Identifying and Treating Sexual
           Behavior Problems in Children and Adolescents. Presented to the Harford County
           Department of Social Services.

       -   Lane, E.J., (June 2018). Introduction to Neuropsychology. Presented at Loyola
           University Maryland.

       -   Lane, E.J., (April 2018). Neuropsychology: Speed Round. Presented at the Maryland
           Office of the Public Defender’s Annual Conference.

       -   Lane, E.J., (April 2018). Psychosexual Risk Assessment. Presented at the Maryland
           Office of the Public Defender’s Annual Conference.

       -   Lane, E.J., (October 2017). Sex Talk: Treating Sexual Disorders in Children and
           Adolescents. Presented at the Conference on Behavioral & Emotional Health
           Disorders.

       -   Lane, E.J., (May 2017). Neuropsychological Testing, ID and Competency: An
           Introduction. Presented to the Carroll County Office of the Public Defender.

       -   Lane, E.J., (May 2017). Understanding Neuropsychological Evaluations (And a
           Couple of Other Goodies). Presented to Frederick County Department of Social
           Services.

       -   Lane, E.J., (January 2017). Neuropsychological Testing, ID and Competency: An
           Introduction. Presented to the Charles County Office of the Public Defender.

       -   Lane, E.J., (January 2017). Understanding Forensic Neuropsychological Testing and
           Evaluations. Presented at Maryland Office of the Public Defender Conference.

       -   Lane, E.J., (December 2016). Neuropsychological Evaluations: An Introduction.
           Presented to the Frederick County Office of the Public Defender.

       -   Lane, E.J., (December 2016). Introduction to Neurocognitive Profile. Presented to
           The Auburn School.
       -
       -   Lane, E.J., (February 2016). Introduction to Cognitive Profile. Presented to The
           Counseling Center.

       -   Lane, E.J., (May 2016). Juvenile Sexual Offenders and Risk Assessment: An
           Introduction. Presented to the Baltimore City Office of the Public Defender.
Case 8:20-cr-00148-PX Document 65-1 Filed 08/10/21 Page 7 of 11
                                                                                         7

 -   Lane, E.J., (May 2016). Executive Functioning and Forensic Issues. Presented to the
     Charles County Office of the Public Defender.

 -   Lane, E.J., (April 2016). Juvenile Sexual Offenders and Risk Assessment: An
     Introduction. Presented to the Prince George’s County Office of the Public Defender.

 -   Lane, E.J., (March 2016). Sexual Behavior Problems in Children and Adolescents:
     Assessment, Treatment and Supervisory Considerations. Presented to the Cecil
     County Department of Social Services.

 -   Lane, E.J., (February 2016). Introduction to Cognitive Profile. Presented to The
     Counseling Center.

 -   Lane, E.J., (December 2015). Introduction to Cognitive Profile. Presented to The
     Auburn School.

 -   Lane, E.J., (August 2015). Sexual Behavior Problems in Children and Adolescents.
     Presented to the Queen Anne’s County Department of Social Services.

 -   Lane, E.J., (July 2015). Juvenile Sexual Offenders: An Introduction. Presented to the
     Anne Arundel County Office of the Public Defender.

 -   Lane, E.J., (July 2015). Sexual Behavior Problems in Children and Adolescents.
     Presented to the Carroll County Department of Social Services.

 -   Lane, E.J., (June 2015). Children with Sexual Behavior Problems. Presented to
     Catholic Charities.

 -   Lane, E.J., (April 2015). Nuts and Bolts: Sexual Offense Specific Treatment from
     Intake to Discharge. Presented to Catholic Charities.

 -   Lane, E.J., (March 2015). Effective Behavioral Strategies for Children with
     Emotional Disabilities or Mood Disorders. Presented to the Auburn School.

 -   Lane, E.J., (October 2014). Sexual Behavior Problems in Children and Adolescents.
     Presented to the Frederick County Department of Social Services.

 -   Lane, E.J., (October 2014). Sexual Behavior Problems in Children and Adolescents.
     Presented to the Harford County Department of Social Services.

 -   Lane, E.J., (August 2014). Sexual Behavior Problems in Children and Adolescents.
     Presented to The Forbush School.

 -   Lane, E.J., (January 2014). Understanding Sexual Behavior Problems in Children
     and Adolescents. Presented at Catholic Charities.

 -   Lane, E.J., (July 2013). Assessment and Treatment of Youth with Sexual Behavior
     Problems: Child Focus. Presented at Catholic Charities.

 -   Lane, E.J., (March 2013). Beware of Basements: An overview of the assessment and
Case 8:20-cr-00148-PX Document 65-1 Filed 08/10/21 Page 8 of 11
                                                                                          8

     treatment of children and adolescents with sexual behavior problems. Presented at
     the Board of Child Care.

 -   Lane, E.J., (July 2012). Assessment and Treatment of Youth with Sexual Behavior
     Problems: Adolescent Focus. Presented at Catholic Charities.

 -   Lane, E.J., (June 2012). Understanding and Treating Children and Adolescent with
     Sexual Behavior Problems with an Eye to Best Practices. Presented at Catholic
     Charities.

 -   Lane, E.J., (May 2012). Things You Should Know About the Stuff You Don’t Want
     to Hear: Assessment and Treatment of Children and Adolescent with Sexual Behavior
     Problems. Presented at Catholic Charities.

 -   Lane, E.J., (December 2011). Family Psychotherapy or Something Like That
     Presented at Hope Health Systems, Inc.

 -   Lane, E.J., (December 2011). Pervasive Developmental Disorders. Presented at Hope
     Health Systems, Inc.

 -   Lane, E.J., (October 2011). Understanding and Treating Children and Adolescent
     with Sexual Behavior Problems with an Eye to Best Practices. Presented at the
     Maryland Psychological Association conference.

 -   Lane, E.J., (April 2011). Behavioral Disorders including ADHD. Presented at Hope
     Health Systems, Inc.

 -   Lane, E.J., (December 2010). Business to Practice as an Early Career Psychologist.
     Presented for the American Psychological Association, Division 42, Independent
     Practice meeting at Loyola University in Maryland.

 -   Lane, E.J., (November 2010). Sexual Behavior Problems in Children and Adolescents.
     Presented at the Hope Health Systems Inc., quarterly clinical retreat.

 -   Lane, E.J., (September 2010). Sexual Behavior Problems in Children and Adolescents.
     Presented at the Loyola University Psychology Department’s Colloquium.

 -   Lane, E.J., (September 2010). Understanding and Treating Children and Adolescent with
     Sexual Behavior Problems with an Eye to Best Practices. Presented at Catholic
     Charities.

 -   Lane, E.J. (June 2010). Mood Disorders in Children and Adolescents. Presented at the
     quarterly training of the Arrow Child and Family Ministries’ Foster Care Program Parent
     Training Series.

 -   Lane, E.J. (February 2010). Sexual Offending/Acting Out in Male Children and
     Adolescents: Treatment and Supervisory Strategies. Presented at Catholic Charities.

 -   Lane, E.J. (February 2009). Sexual Offending/Acting Out in Male Children and
     Adolescents: Treatment and Supervisory Strategies. Presented at Mentor Maryland.
Case 8:20-cr-00148-PX Document 65-1 Filed 08/10/21 Page 9 of 11
                                                                                        9

 -   Lane, E.J. (September 2008). Sexual Offending/Acting Out in Male Children and
     Adolescents: Treatment and Supervisory Strategies. Presented at The Children’s Home,
     Inc.

 -   Lane, E.J. (July 2007). Sexual Offending in Male Children and Adolescents. Presented at
     the Maryland Association for Residential Family and Youth.

 -   Lane, E.J. (October 2006). Sexual Offending in Male Children and Adolescents.
     Presented at the Maryland Child Advocacy Coalition Annual Conference.

 -   Lane, E.J. (September 2006). Sexual Offending/Acting Out in Male Children and
     Adolescents: Treatment and Supervisory Strategies. Presented at The Children’s Home,
     Inc.

 -   Lane, E.J. (May 2006). You’ve Changed: Compassion fatigue and sexual offense
     professional services. Presented at the Maryland Association of Residential Family and
     Youth’s Annual Conference.

 -   Lane, E.J. (October 2005). Sexual Offending in Male Children and Adolescents.
     Presented at the Maryland Child Advocacy Coalition Annual Conference.

 -   Lane, E.J. (October 2005). Compassion Fatigue and Relationship Satisfaction in Law
     Enforcement Officers. Presented at the Maryland Child Advocacy Coalition Annual
     Conference.

 -   Lane, E.J. (October 2005). Managing Sexual Acting Out in a Residential Treatment
     Environment. Presented at the Children’s Home Inc.

 -   Lane, E.J. (October 2005). Effective Treatment and Supervisory Strategies for Working
     Children and Adolescents Who Sexually Act Out/Sexually Offend. Presented at Catholic
     Charities Foster Care Services.

 -   Lane, E.J. (May 2005). Sexual Offending in Male Children and Adolescents. Presented at
     the Maryland Association for Residential Family and Youth.

 -   Lane, E.J. (October 2004). Sexual Offending in Male Children and Adolescents.
     Presented at the Maryland Association for Residential Family and Youth.

 -   Lane, E.J. (August 2004). Playing Doctor or Offending? Presented at the Washington
     County Association for Retarded Citizens.

 -   Lane, E.J. (June 2004). Psychosexual Assessment for Adolescents. Presented at Baltimore
     Mental Health Association.

 -   Lane, E.J. (January 2004). Playing Doctor or Offending? Presented at The Children’s
     Home.

 -   Lane, E.J. (January 2003). Child and Adolescent Psychosexual Development. Presented
     at The Children’s Home.
Case 8:20-cr-00148-PX Document 65-1 Filed 08/10/21 Page 10 of 11
                                                                                          10

  -   Lane, E.J. (April 2002). Understanding and managing sexual acting out behavior.
      Presented at The Children’s Home.

  -   Lane, E.J. (March 2002). Adult sexual offender treatment. Presented at the Howard
      County Domestic Violence Center.

  -   Lane, E.J. (March 2002). Effects of sexual abuse and sexual offender treatment.
      Presented at the Howard County, MD Court Appointed Special Advocates recruit
      training.

  -   Lane, E.J. (June 2001). Juvenile perpetrator assessment. Presented at the American
      Professional Society on the Abuse of Children’s National Colloquium, Washington, D.C.

  -   Lane, M.& Lane, E.J. (February 2001). Effects of sexual abuse and sexual offender
      treatment. Presented at the Howard County, Maryland Court Appointed Special
      Advocates recruit training.

  -   Lane, E.J. (August-December 2000). Adolescent sexual offender etiology and treatment
      fundamentals training series (five parts), Chesapeake Treatment Centers.

  -   Lane, E.J. (October 2000). Playing doctor or offending: Then what? Presented at the
      Maryland Child Advocacy Coalition’s 2nd Annual Conference.

  -   Lane, M.& Lane, E.J. (June 2000). Effects of sexual abuse and sexual offender
      treatment. Presented at the Howard County, Maryland Court Appointed Special
      Advocates recruit training.

  -   McDermott, M., & Lane, E.J. (July 1999). Sexual offender risk assessment and treatment.
      Presented at the American Professional Society on the Abuse of Children- Maryland
      Chapter’s Professional Education Training Series.

  -   Hundt, R.A., & Lane, E.J. (July 1998) Sex offender treatment and containment in a
      community setting. Presented to Valparaiso University Student Advocacy Center,
      Valparaiso, IN.

  -   Lane, E.J. (April 1998). Treatment and containment of adolescent sex offenders in a
      residential treatment center environment. Presented to the Bridges Program, Porter
      Starke Counseling Centers, Valparaiso, IN.

  -   Lane, E.J. (October,1997). Treatment and containment of adolescent sex offenders in a
      residential treatment center environment. Presented to the Bridges Program, Porter
      Starke Counseling Centers, Valparaiso, IN.

  -   Lane, E.J., & Daugherty, T.K. (November 1997). Correlates of social alienation among
      college students. Paper presented at the Annual Meeting of the Indiana Psychological
      Association, Indianapolis, IN.

  -   Daugherty, T.K., Vaughn, S.R., & Lane, E.J. (May 1997). A longitudinal study of first
      year stress and alienation as predictors of attrition among college men. Paper presented
      at the Annual Convention of the Midwest Psychological Association, Chicago, IL.
    Case 8:20-cr-00148-PX Document 65-1 Filed 08/10/21 Page 11 of 11
                                                                                             11

Publications:

       Lane, E.J. (2011). Top Ten Business to Practice Lessons Learned Thus Far. American
               Psychological Association, Division 42, Newsletter.

       Lane, E.J. (1999). Avoiding violence: A therapist’s view. The APSAC-MD Advisor. 2-3.

       Lane, E.J., & Daugherty, T.K. (1999). Correlates of social alienation among college students.
               College Student Journal, 33 7-9.

       Daugherty, T.K., & Lane, E.J. (1999). Academic and social predictors of attrition among
             college men. Social Behavior and Personality 27 (4) 355-362.

       Lane, E.J., Daugherty, T.K., & Nyman, S. (1998). Feedback on ability in counseling self-
               efficacy and persistence on task. Psychological Reports, 83 1113-1114.
